 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

 SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT, dated as of ______, 2006, is entered into by
and between Zynex Medical Holdings, Inc., a Nevada corporation, with
headquarters located at 8100 Southpark Way, Suite A-9, Littleton, CO 80120 (the
“Company”), and _________ or his designee (the “Purchaser”).
 
R E C I T A L S :
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and
 
WHEREAS, the Company wishes to sell to the Purchaser and the Purchaser wishes to
buy from the Company shares of the Company’s Common Stock, $.001 par value, of
the Company (the “Common Stock”), together with a warrant exercisable for the
purchase of shares of the Company’s Common Stock (the “Warrant”);
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
a. Purchase.
 
(i) Subject to the terms and conditions of this Agreement and the other
Transaction Agreements (as defined below), the Purchaser hereby agrees to pay to
the Company a purchase price of $0.32 per share of Common Stock for
__________________________ (______________) shares (the “Shares”), for a total
purchase price of _____________________ Dollars ($____________) (the “Purchase
Price”). The Company shall issue Certificates (as defined below) representing
the Shares and the Warrant.
 
(ii) The Company agrees to issue to the Purchaser on the Closing Date a Warrant
for the purchase of a number of shares equal to 80% of the number of Shares
issued on the Closing Date with an exercise price of $0.39 per share. The
Warrants will expire on June 30, 2011 or earlier as described in the Warrant.
The Warrant shall be in the form annexed hereto as Annex III.
 
(iii) The Purchase Price shall be payable at the Closing Date (as defined below)
in United States Dollars.
 
b. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

- 1 -

--------------------------------------------------------------------------------


 
(i) “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(ii) “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.
 
(iii) “Broker” means Chicago Investment Group, L.L.C. 
 
(iv) “Certificates” means certificates representing the Shares and the Warrants,
each duly executed by the Company and issued on the Closing Date in the name of
the Purchaser.
 
(v) “Closing Date” means the date of the closing of the purchase and sale of the
Shares and the Warrant as mutually agreed by the Company and the Purchaser.
 
(vi) “Company Control Person” means each director, executive officer, promoter,
and such other Persons as may be deemed in control of the Company pursuant to
Rule 405 under the 1933 Act or Section 20 of the 1934 Act.
 
(vii) “Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Agreements, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Agreements or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Transaction Agreements.
 
(viii) “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.
 
(ix) “Principal Trading Market” means The OTC Bulletin Board; provided, however,
that if the Company lists its Common Stock for trading on the NASDAQ National
Market, the NASDAQ Capital Market or the American Stock Exchange, “Principal
Trading Market” shall mean such exchange or automated quotation system.
 
(x) “Purchaser Control Person” means each director, executive officer, promoter,
and such other Persons as may be deemed in control of the relevant Purchaser
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.
 

- 2 -

--------------------------------------------------------------------------------



(xi) “Registration Rights Agreement” means the Registration Rights Agreement in
the form attached hereto as Annex I, as executed by each Purchaser and the
Company simultaneously with the execution of this Agreement.
 
(xii) “Securities” means the Shares, the Warrants and the Warrant Shares.
 
(xiii) “State of Incorporation” means Nevada.
 
(xiv) “Trading Day” means any day during which the Principal Trading Market
shall be open for business.
 
(xv) “Transaction Agreements” means this Securities Purchase Agreement, the
Registration Rights Agreement and the Warrant and includes all ancillary
documents referred to in those agreements.
 
(xvi) “Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Warrant.
 
c. Form of Payment; Delivery of Certificates.
 
(i) On the Closing Date, the Purchaser shall pay the Purchase Price by
delivering immediately available good funds in United States Dollars to the
Company. There shall be no minimum amount that the Company is required to raise
prior to closing this transaction.
 
(ii) No later than five business days after the Closing Date, but in any event
promptly following payment by the Purchaser to the Company of the Payment, the
Company shall deliver the Certificates representing the Shares and the Warrant,
each duly executed on behalf of the Company and issued in the name of the
Purchaser, to the Purchaser.
 
d. Method of Payment. Payment shall be made by via cashiers check or wire
transfer to:
 
Cashiers Check:


Zynex Medical Holdings, Inc.
8100 Southpark Way, Suite A-9
Littleton, CO 80120
Attn: Peter J. Leveton


Wire transfer Instructions:


Guaranty Bank & Trust
Denver, CO
Zynex Medial Holdings, Inc.
Routing Number: 102000966
Account Number: 1300011996

- 3 -

--------------------------------------------------------------------------------





PURCHASER REPRESENTATION AND WARRANTIES.


 
The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:
 
e. Without limiting Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise to sell any of the Securities in compliance
with the 1933 Act, the Purchaser is purchasing the Securities and will be
acquiring the Securities for its own account for investment only and not with a
view towards the public sale or distribution thereof and not with a view to or
for sale in connection with any distribution thereof.
 
f. The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the related documents, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and (iv) able to afford the loss of the entire Purchase Price.
 
g. All subsequent offers and sales of the Securities by the Purchaser shall be
made pursuant to registration of the Securities under the 1933 Act or pursuant
to an exemption from registration.
 
h. The Purchaser understands that the Securities are being offered and sold to
it in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.
 
i. The Purchaser and its advisors, if any, had the opportunity to obtain and to
review the Company’s filings on EDGAR for the last twelve months listed on Annex
II hereto (the documents listed on such Annex II, collectively, the “Company’s
SEC Documents”). The Purchaser and its advisors, if any, have had an opportunity
to request additional materials relating to the business, finances and
operations of the Company and additional materials relating to the offer and
sale of the Securities and the Purchaser and its advisors, if any, have been
furnished any such materials which have been requested by the Purchaser. The
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries.
 

- 4 -

--------------------------------------------------------------------------------



j. The Purchaser understands that its investment in the Securities involves a
high degree of risk.
 
k. The Purchaser hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of its attorneys or
agents, except as specifically set forth herein.
 
l. The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.
 
m. This Agreement and the other Transaction Agreements to which the Purchaser is
a party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally.
 
n. The Purchaser has taken no action which would give rise to any claim by any
Person for brokerage commission other than Broker’s fees. The Company shall have
no obligation with respect to such fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this paragraph
that may be due in connection with the transactions contemplated hereby. The
Purchaser shall indemnify and hold harmless each of the Company, its employees,
officers, directors, agents, and partners, and their respective Affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as and when incurred.
 
o. The Purchaser hereby covenants and warrants that, between the Closing Date
and the date on which he or she no longer holds any of the Securities, Purchaser
will not engage in any hedging transactions or shorting transactions in any
securities of the Company, including the Securities.
 
p. The Purchaser hereby covenants and warrants that he or she is not acting as a
“group” for purposes of Section 13 of the Securities Exchange Act of 1934 in
regard to any securities of the Company.
 
COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants to
the Purchaser as of the date hereof and as of the Closing Date that, except as
otherwise provided in the Company’s SEC Documents:


q. Rights of Others Affecting the Transactions. There are no preemptive rights
of any shareholder of the Company, as such, to acquire the
 

- 5 -

--------------------------------------------------------------------------------



Securities. No party has a currently exercisable right of first refusal which
would be applicable to any or all of the transactions contemplated by the
Transaction Agreements.
 

- 6 -

--------------------------------------------------------------------------------





 
r. Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect. The Company has registered its stock pursuant
Section 12 or Section 15(d) of Securities Exchange Act of 1934, as amended (the
“1934 Act”). The Common Stock is listed and quoted on the Principal Trading
Market. The Company has received no notice, either oral or written, with respect
to the continued eligibility of the Common Stock for such listing and quotation
on the Principal Trading Market, and the Company has maintained all requirements
on its part for the continuation of such listing and quotation.
 
s. Authorized Shares. The authorized capital stock of the Company consists of
(i) 100,000,000 shares of Common Stock, of which approximately 23,244,000 shares
are outstanding as of April 30, 2006, and (ii) 10,000,000 shares of Preferred
Stock, $.001 par value per share, of which no shares are outstanding as of the
date hereof. The Company has reserved 3,000,000 shares of Company Common Stock
for issuance pursuant to Company equity incentive plans. All issued and
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid. The Company has sufficient authorized and unissued shares of
Common Stock as may be necessary to effect the issuance of the Securities. The
Securities have been duly authorized and, when issued, in accordance with their
terms, will be duly and validly issued, fully paid and non-assessable.
 
t. Transaction Agreements. This Agreement and each of the other Transaction
Agreements, and the transactions contemplated thereby, have been duly and
validly authorized by the Company, this Agreement has been duly executed and
delivered by the Company and this Agreement is, and the Certificates and each of
the other Transaction Agreements, when executed and delivered by the Company,
will be, valid and binding agreements of the Company enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.
 

- 7 -

--------------------------------------------------------------------------------





 
u. Non-contravention. The execution and delivery of this Agreement and each of
the other Transaction Agreements by the Company, the issuance of the Securities,
and the consummation by the Company of the other transactions contemplated by
this Agreement, the Certificates and the other Transaction Agreements do not and
will not conflict with or result in a breach by the Company of any of the terms
or provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except where such conflict, breach or default which would not have or
result in a Material Adverse Effect.
 
v. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.
 
w. Filings. None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading. Since April 1, 2006, to the date of this Agreement the Company has
timely filed all requisite forms, reports and exhibits thereto required to be
filed by the Company with the SEC.
 
x. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Agreements.
 
y. Absence of Certain Company Control Person Actions or Events. None of the
following has occurred during the past five (5) years with respect to a Company
Control Person:
 

- 8 -

--------------------------------------------------------------------------------





 
(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;
 
(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:
 
(1) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission or engaging in or continuing any conduct or practice in
connection with such activity;
 
(2) engaging in any type of business practice; or
 
(3) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;
 
(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or
 
(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the SEC to have violated any federal or state securities
law, and the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended, or vacated.
 
z. Prior Issues. During the twelve (12) months preceding the date hereof, the
Company has not issued any stock option grants, convertible securities or any
shares of its Common Stock, except as provided in the
 
Company’s SEC Documents and except for shares or warrants issued to consultants
after December 31, 2005.

 
- 9 -

--------------------------------------------------------------------------------



 
aa. No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Agreements or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since December 31, 2005, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. No event or
circumstances has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, including the
1934 Act, requires public disclosure or announcement prior to the date hereof by
the Company but which has not been so publicly announced or disclosed. There are
no proposals currently under consideration by the Board of Directors or the
executive officers of the Company which proposal would (X) change the
certificate of incorporation or other charter document or by-laws of the
Company, each as currently in effect, with or without shareholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the shareholders of the Common Stock or (Y) materially or substantially change
the business, assets or capital of the Company, including its interests in
subsidiaries.
 
bb. No Default. Neither the Company nor any of its subsidiaries is in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material instrument or agreement to which it is a party or by which it or its
property is bound.
 
cc. Fees to Brokers, and Others. Except for payment of fees and commissions to
the Broker and payments to another investment banker, payment of which is the
sole responsibility of the Company, the Company has taken no action which would
give rise to any claim by any Person for brokerage commission, Broker’s fees or
similar payments by Purchaser relating to this Agreement or the transactions
contemplated hereby. Purchaser shall have no obligation with respect to such
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this paragraph that may be due in connection with
the transactions contemplated hereby. The Company shall indemnify and hold
harmless each Purchaser, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as and when
incurred.

- 10 -

--------------------------------------------------------------------------------



CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

dd. Transfer Restrictions. The Purchaser acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the 1933 Act
and, except as provided in the Registration Rights Agreement or otherwise
included in an effective registration statement, the Securities have not been
and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Purchaser shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (3) neither the
Company nor any other Person is under any obligation to register the Securities
(other than pursuant to the Registration Rights Agreement) under the 1933 Act or
to comply with the terms and conditions of any exemption thereunder.
 
ee. Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Common Stock has been registered under the 1933 Act as contemplated
by the Registration Rights Agreement and sold in accordance with an effective
Registration Statement or otherwise in accordance with another effective
registration statement, the certificates and other instruments representing any
of the Securities (including the Warrant Shares) shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
ff. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and, upon request, to provide a copy
thereof to the Purchaser.
 

- 11 -

--------------------------------------------------------------------------------





 
gg. Reporting Status. So long as the Purchaser beneficially owns any of the
Securities, the Company shall use its commercially reasonable efforts to file
all reports required to be filed with the SEC pursuant to Section 13 or 15(d) of
the 1934 Act and shall take all reasonable action under its control to ensure
that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, even if the 1934 Act or the rules and regulations thereunder would
permit such termination. At least through the date which is thirty (30) days
after the later of the date on which all of the Warrants have been exercised or
have expired, the Company will take all commercially reasonable action under its
control to maintain the continued listing and quotation and trading of its
Common Stock (including, without limitation, the shares and the Warrant shares)
on the Principal Trading Market and, to the extent applicable to it, will comply
in all material respects with the Company’s reporting, filing and other
obligations under the by-laws or rules of the Principal Trading Market
 
hh. Use of Proceeds. The Company shall use the proceeds received hereunder as
follows:
 
(i) payment of certain fees as described below in Section 4(h); and
 
(ii) the remainder shall be used for general corporate purposes.
 
ii. Available Shares. The Company shall have at all times authorized and
reserved for issuance, free from preemptive rights, a number of shares at least
equal to the number of shares issuable upon exercise of all outstanding Warrants
held by all Purchasers.
 
jj. Publicity, Filings, Releases, Etc. The Purchaser agrees that it will not
disseminate any information relating to the Transaction Agreements or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the Company reasonable advance notice and an
opportunity to comment on the contents thereof. Purchaser will not include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects. The Purchaser hereby consents to the inclusion
of the text of the Transaction Agreements in filings made with the SEC and a
description of the Transaction Agreement in such filings.
 
kk. Broker Fees. The Company shall pay to the Broker a commission in the form of
cash equal in value to nine percent (9%) of the gross proceeds from the sale of
the Common Stock under this Agreement, one percent (1% ) unaccountable, as well
as nine percent (9%) in common stock. Such commission is more fully described in
the Placement Agent Agreement between the Company and the Broker on May 1, 2006.
 

- 12 -

--------------------------------------------------------------------------------


 
 
ll. Attorneys’ Fees. The Company shall bear its legal fees and expenses incurred
in connection with the preparation and negotiation of the documents contemplated
by this transaction. Other than the amounts contemplated in the immediately
preceding section, each party shall pay the fees and expenses of its advisers,
counsel, accountants, and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement
 
mm. Certain New Transactions. For purposes of this Agreement, “New Transaction”
means the offer or sale of new common stock in a capital raising or other
financing transaction by or on behalf of the Company to a new investor in a
transaction offered or consummated after the date hereof; provided, however,
that it is specifically understood that the term “New Transaction” does not
include (i) the sale of the Securities to the Purchaser, (ii) the issuance of
Common Stock upon the exercise or conversion of options, warrants, or
convertible securities outstanding at the date hereof, (iii) the issuance of
options or warrants hereafter granted to employees or consultants for
compensatory purposes or the issuance of Common Stock upon the exercise of such
options or warrants, (iv) the issuance of Common Stock or securities exercisable
for or convertible into Common Stock in connection with a merger, acquisition or
other business combination or a strategic partnering or joint venture
transaction or the exercise or conversion of such securities, (v) the issuance
of Common Stock or securities exercisable for or convertible into Common Stock
in connection with the settlement of claims which are the subject of law suits,
arbitrations and similar proceedings or the conversion or exercise of such
securities, and (vi) the issuance of warrants to equipment lessors in connection
with capital lease transactions or the exercise of such warrants. If prior to
the later of (i) 180 days after the Closing Date or (ii) 90 days after the
effective date of the Shelf Registration Statement described in the Registration
Rights Agreement, the Company consummates a New Transaction in which it sells or
is deemed to sell Common Stock or securities exercisable for or convertible into
Common Stock at a lower price than the Shares, or issues warrants with an
exercise price lower than the Warrants, then the Company shall issue additional
shares of Common Stock so that the effective price per share for the Shares
equals the price of the new shares and if the Company issues Warrants, the
Warrants will be amended to lower the exercise price of the Warrants to the
price of the new warrants.
 
- 13 -

--------------------------------------------------------------------------------



 
TRANSFER AGENT INSTRUCTIONS.
 
nn. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(a) hereof, it will give
its transfer agent no instructions inconsistent with instructions to issue
Common Stock from time to time, including upon exercise of the Warrants in such
amounts as specified from time to time by the Company to the transfer agent, it
being understood that Common Stock issued upon the exercise of the Warrants will
bear the restrictive legend specified in Section 4(b) of this Agreement,
Registered in the name of the Purchaser or its nominee and in such denominations
to be specified by the Purchaser in connection with each exercise of the
Warrants. Except as so provided, the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement. Nothing in
this Section shall affect in any way the Purchaser’s obligations and agreement
to comply with all applicable securities laws upon resale of the Securities. If
the Purchaser provides the Company with an opinion of counsel reasonably
satisfactory to the Company that registration of a resale by the Purchaser of
any of the Securities in accordance with clause (1)(B) of Section 4(a) of this
Agreement is not required under the 1933 Act, the Company shall (except as
provided in clause (2) of Section 4(a) of this Agreement) permit the transfer of
the Securities and, in the case of the Warrant Shares, promptly instruct the
Company’s transfer agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the
Purchaser.
 
oo. Subject to the provisions of this Agreement, the Company will permit the
Purchaser to exercise its right to exercise the Warrant in the manner
contemplated by the Warrant.
 
pp. In the case of a transfer in lieu of delivering physical certificates
representing the Securities, provided the Company’s transfer agent is
participating in the Depository Trust Company Fast Automated Securities Transfer
program, upon request of the transferee and its compliance with the provisions
contained in this paragraph, so long as the certificates therefore do not bear a
legend and the transferee is not obligated to return such certificate for the
placement of a legend thereon, the Company shall use its commercially reasonable
efforts to cause its transfer agent to electronically transmit the Common Stock
issuable to the transferee by crediting the account of the transferee’s.
 
 

- 14 -

--------------------------------------------------------------------------------



INDEMNIFICATION.

qq. The Company agrees to indemnify and hold harmless each Purchaser and its
officers, directors, employees, and agents, and each Purchaser Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), and any action in respect thereof to which Purchaser,
its partners, Affiliates, officers, directors, employees, and duly authorized
agents, and any such Purchaser Control Person becomes subject to, resulting
from, arising out of or relating to any misrepresentation, breach of warranty or
nonfulfillment of or failure to perform any covenant or agreement on the part of
Company contained in this Agreement, as such Damages are incurred, except to the
extent such Damages result primarily from Purchaser’s failure to perform any
covenant or agreement contained in this Agreement or Purchaser’s or its
officers’, directors’, employees’, agents’ or Purchaser Control Persons’
negligence, recklessness or bad faith in performing its obligations under this
Agreement.
 
rr. The Purchaser agrees to indemnify and hold harmless the Company and its
officers, directors, employees, and agents, and each person deemed in control of
the Company pursuant to Rule 405 under the 1933 Act, or section 20 of the 1934
Act, from and against any Damages, and any action in respect thereof to which
the Company, its partners, Affiliates, officers, directors, employees, and duly
authorized agents, and any such control person becomes subject to, resulting
from, arising out of or relating to any misrepresentation, breach of warranty or
nonfulfillment of or failure to perform any covenant or agreement on the part of
Purchaser contained in this Agreement, as such Damages are incurred, except to
the extent such Damages result primarily from the Company’s failure to perform
any covenant or agreement contained in this Agreement or the Company or its
officers’, directors’, employees’, agents’ or such control persons’ negligence,
recklessness or bad faith in performing its obligations under this Agreement.
 
JURY TRIAL WAIVER. The Company and the Purchaser hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with the
Transaction Agreements.
 
GOVERNING LAW: MISCELLANEOUS.
 
ss. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Colorado for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. The Company and each Purchaser hereby submit to the jurisdiction of any
state court of competent jurisdiction in and for Arapahoe County, Colorado, or
in the United States District Court for Colorado sitting at Arapahoe County,
Colorado in any action or proceeding arising out of or relating to this
Agreement and agree that all claims in respect of the action or proceeding may
be heard and determined in any such court; agree not to bring any action or
proceeding arising out of or relating to this Agreement in any other court;
waive any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waive any bond, surety, or other security that might
be required of any other party with respect thereto; and agree that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or in
equity.
 

- 15 -

--------------------------------------------------------------------------------




 
tt. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
uu. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.
 
vv. All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.
 
ww. A facsimile transmission of this signed Agreement shall be legal and binding
on all parties hereto.
 
xx. This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.
 
yy. The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.
 
zz. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
 
aaa. This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.
 
bbb. This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.
 
NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of:
 
ccc. the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,
 
ddd. the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or
 
eee. the third business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

- 16 -

--------------------------------------------------------------------------------







Company:        Zynex Medical Holdings, Inc.
8100 Southpark Way, Suite A-9
Littleton, CO 80120
Attn: Peter J. Leveton
Fax: (800) 495-6695


with a copy to:


Holland & Hart LLP
555 Seventeenth Street
Suite 3200
Denver, CO 80202
Attn: Mark R. Levy
Fax: (303) 295-8261




Purchaser: To the addresses set forth on the signature page to this Agreement


with a copy to:


Chicago Investment Group, L.L.C.
190 South La Salle Street, Suite 850
Chicago, IL 60603
Attention: Stuart Fuchs   
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the Purchaser’
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Certificates and the payment of the
Purchase Price, and shall inure to the benefit of the Purchaser and the Company
and their respective successors and assigns.
 
 

 




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
- 17 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Securities Purchase Agreement has been duly executed by
the Purchaser as of the date set forth below.





 
 
     
By: _______________________________
 
Name:_____________________________
 
Title: ______________________________
 
Address:: __________________________
 
 
 
 



 

 
__________________________________
 
__________________________________
 
__________________________________
 
__________________________________
 
__________________________________
 
__________________________________
       





As of the date set forth below, the undersigned hereby accepts this Agreement
and represents that the foregoing statements are true and correct and that it
has caused this Securities Purchase Agreement to be duly executed on its behalf.




ZYNEX MEDICAL HOLDINGS, INC.




By: ____________________________________
 
Name:__________________________________       


Title:____________________________________




 
 
- 18 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------